                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

DAVID A. ANAYA,

                 Plaintiff,
vs.                                                          1:18-cv-00941-JAP-LF
THE COUNTY OF SOCORRO AND
SHERIFF WILLIAM ARMIJO AND DEPUTY
KYLE HALEY in their professional and individual capacities,

                 Defendants.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

May 7, 2019. Doc. 11. The proposed findings notified the parties of their ability to file

objections within fourteen (14) days, and that failure to do so waived appellate review. Doc. 11

at 4. The parties had through May 21, 2019, to file any objections. To date, the parties have not

filed any objections, and there is nothing in the record indicating that the proposed findings were

not delivered.

       IT IS ORDERED AS FOLLOWS:

       1.        The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
                 11) are ADOPTED; and

       2.        Plaintiff’s complaint against the remaining defendants, Sheriff William Armijo
                 and Deputy Kyle Haley, is DISMISSED without prejudice.



                                              _______________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE
